FILED
                            NOT FOR PUBLICATION                             JUN 04 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PASCUAL AOUILINO GAYOSO                          No. 08-73406
BERNAL,
                                                 Agency No. A079-538-013
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 25, 2010 **
                              San Francisco, California

Before: CANBY, THOMAS and W. FLETCHER, Circuit Judges.

       Pascual Aoulino Gayoso-Bernal, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals' (“BIA”) order denying his



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen his removal proceedings. Our jurisdiction is governed by 8

U.S.C. § 1252. We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioner’s motion to

reopen to apply for asylum, withholding of removal or relief under the Convention

Against Torture as untimely because he did not file the motion within 90 days of

the BIA's final order of removal, see 8 C.F.R. § 1003.2(c)(2), he failed to

demonstrate material changed circumstances in Mexico to qualify for the

regulatory exception to the time limit, see 8 C.F.R. § 1003.2(c)(3)(ii), and he did

not establish prima facie eligibility for relief, see Toufighi v. Mukasey, 538 F.3d

988, 996-97 (9th Cir. 2008) (requiring movant to establish prima facie eligibility

for relief); see also Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010)

(holding that Mexican aliens returning home from the United States did not qualify

as a cognizable social group for purposes of asylum or withholding of removal).

      We lack jurisdiction to review the BIA's June 7, 2005, order dismissing

petitioner’s direct appeal from an immigration judge's decision denying his

application for cancellation of removal because this petition for review is not

timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.